DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/02/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Status
This action is in response to Applicant’s documents received on 4/26/2021. Likewise, claims 1-20 are pending for examination.
 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1 and 3-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 and 27 of US Patent (U.S. 14,811,657). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  

Instant Application 17/240,743
U.S. 9,978,270
14/811,657

1. A self-configuring traffic signal controller method, the method comprising: 

under control of a traffic controller comprising electronic hardware, receiving sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera; 



generating trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage; 


NOT TAUGHT




NOT TAUGHT




NOT TAUGHT



automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and 

outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration..



2. The method of claim 1, wherein the sensor data is specified according to a coordinate reference frame related to the geometric intersection data.

3. The method of claim 1, wherein generating the trajectory data comprises using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.

4. The method of claim 1, wherein automatically adjusting the signal timing configuration of the traffic controller comprises adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.

5. The method of claim 1, wherein the user-defined policies emphasize some policies over other policies in the objective function.

6. The method of claim 1, further comprising providing at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.

7. The method of claim 1, wherein the objective function is user-definable.

8. The method of claim 1, wherein said automatically reconfiguring the signal timing configuration comprises selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.


9. A self-configuring traffic signal controller apparatus, the apparatus comprising:

a traffic controller comprising electronic hardware that:receives sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera;

generates trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage, the trajectory data comprising data about vehicles speeds;


NOT TAUGHT




NOT TAUGHT




NOT TAUGHT





automatically adjusts a signal timing configuration of the traffic controller by analyzing the trajectory data according to user-defined policies; and

outputs control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.



10. The apparatus of claim 9, wherein the sensor data is specified according to a coordinate reference frame related to the geometric intersection data.


11. The apparatus of claim 9, wherein the traffic controller generates the trajectory data by at least using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.


12. The apparatus of claim 9, wherein the traffic controller generates the trajectory data by at least using vehicle speeds in the sensor data to predict future vehicle speeds with respect to the intersection.

13. The apparatus of claim 9, wherein the traffic controller automatically adjusts the signal timing 
configuration of the traffic controller by at least adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.

14. The apparatus of claim 9, wherein the user-defined policies weight some policies over other policies.

15. The apparatus of claim 9, wherein the traffic controller also provides at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.

16. The apparatus of claim 9, wherein the traffic controller comprises a co- processor or separate circuit board that overrides a traffic controller.

17. The apparatus of claim 9, wherein the traffic controller automatically reconfigures the signal timing configuration by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.

18. The apparatus of claim 9, wherein the traffic controller generates the trajectory data multiple times within a single traffic signal cycle until a calculated time to remain in a current phase has been reached.


19. The apparatus of claim 18, wherein the calculated time is based on an average time difference between initial vehicle trajectory detection, obtained from the trajectory data, and a time at which vehicles are detected from the plurality of inputs as entering a dilemma zone.

20. The apparatus of claim 19, wherein the traffic controller automatically reconfigures the signal timing configuration in response to reaching the calculated time.

NOT TAUGHT





NOT TAUGHT






NOT TAUGHT



NOT TAUGHT





NOT TAUGHT






NOT TAUGHT









NOT TAUGHT





NOT TAUGHT






1. A self-configuring traffic signal controller method, the method comprising: 

under control of a traffic controller comprising electronic hardware, receiving sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera; 

generating trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage; 


NOT TAUGHT




NOT TAUGHT





automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and 

NOT TAUGHT




outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration..







 1. A self-configuring traffic signal controller method, the method comprising: 
under control of a traffic controller comprising electronic hardware, receiving sensor data from a trajectory sensor at an intersection, the trajectory sensor including a radar or video camera; 

generating trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage,
 the intersection geometric data comprising data regarding intersection features represented in a coordinate system derived from latitude and longitude, 
wherein said generating the trajectory data comprises computing vehicle positions relative to the coordinate system and vehicle speeds for a plurality of vehicles, 
wherein said generating the trajectory data further comprises computing the vehicle positions as relative latitude and longitude values offset from an origin defined with respect to the intersection; 
automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and 
outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.

NOT TAUGHT

2. The method of claim 1, further comprising using the vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.
3. The method of claim 1, wherein automatically adjusting the signal timing configuration of the traffic controller comprises adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.
4. The method of claim 1, wherein the user-defined policies emphasize some policies over other policies in the objective function.
5. The method of claim 1, further comprising providing at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing at the second traffic controller.
6. The method of claim 1, wherein the objective function is user-definable.
7. The method of claim 1, wherein said automatically adjusting the signal timing configuration comprises selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.
8. A self-configuring traffic signal controller apparatus, the apparatus comprising: 
a traffic controller comprising electronic hardware that: receives sensor data from a trajectory sensor at an intersection, the trajectory sensor including a radar or video camera; 
generates trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage, the trajectory data comprising data about vehicle speeds, 
the intersection geometric data comprising data regarding intersection features represented in a coordinate system derived from latitude and longitude, 
wherein said generation of the trajectory data comprises computing vehicle positions relative to the coordinate system and vehicle speeds for a plurality of vehicles, 
wherein the traffic controller generates the trajectory data by at least computing the vehicle positions as relative latitude and longitude values offset from an origin defined with respect to the intersection; 
automatically adjusts a signal timing configuration of the traffic controller by analyzing the trajectory data according to user-defined policies; and 
outputs control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.

NOT TAUGHT


9. The apparatus of claim 8, wherein the traffic controller is further configured to use the vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.

10. The apparatus of claim 8, wherein the traffic controller generates the trajectory data by at least using the vehicle speeds in the sensor data to predict future vehicle speeds with respect to the intersection.
11. The apparatus of claim 8, wherein the traffic controller automatically adjusts the signal timing configuration of the traffic controller by at least adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.
12. The apparatus of claim 8, wherein the user-defined policies weight some policies over other policies.
13. The apparatus of claim 8, wherein the traffic controller also provides at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.
14. The apparatus of claim 8, wherein the traffic controller comprises a co-processor or separate circuit board that overrides a traffic controller.
15. The apparatus of claim 8, wherein the traffic controller automatically reconfigures the signal timing configuration by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.
16. The apparatus of claim 8, wherein the traffic controller generates the trajectory data multiple times within a single traffic signal cycle until a calculated time to remain in a current phase has been reached.
17. The apparatus of claim 16, wherein the calculated time is based on an average time difference between initial vehicle trajectory detection, obtained from the trajectory data, and a time at which vehicles are detected from the plurality of inputs as entering a dilemma zone.
18. The apparatus of claim 17, wherein the traffic controller automatically reconfigures the signal timing configuration in response to reaching the calculated time.
19. The method of claim 1, wherein said generating the trajectory data further comprises specifying a path of a vehicle over time, the path of the vehicle comprising the vehicle positions.
20. The method of claim 1, wherein said automatically adjusting the signal timing comprises attempting to optimize the objective function based on two or more of the following factors: delay of vehicles, number of stopped vehicles, vehicle emissions, a safety factor, and intersection capacity.
21. The method of claim 20, wherein the factors are weighted.
22. The method of claim 20, further comprising computing the safety factor based on future state trajectory modeling to predict which vehicles will have a safety conflict with one or more of: another vehicle, a pedestrian, or states of the traffic signal.
23. The method of claim 20, further comprising determining the intersection capacity based on one or more of the following factors: a capacity of a movement, saturation flow rate, green time for the movement, startup lost time for the movement, and cycle length.
24. The method of claim 20, wherein said automatically adjusting the signal timing configuration further comprises temporarily extending a first red light of the traffic signal lights based on predicting, from the trajectory data, that a first vehicle will run a second red light of the traffic signal lights, to reduce a chance that a second vehicle halted by the first red light will collide with the first vehicle.
25. The method of claim 1, wherein said automatically adjusting the signal timing configuration comprises accounting for past safety conflicts measured prior to receiving the sensor data and generating the trajectory data.
26. The apparatus of claim 8, wherein the traffic controller is further configured to automatically adjust the signal timing configuration by at least accounting for past safety conflicts measured prior to receiving the sensor data and generating the trajectory data.
27. A self-configuring traffic signal controller method, the method comprising: 
under control of a traffic controller comprising electronic hardware, receiving sensor data from a trajectory sensor at an intersection, the trajectory sensor including a radar or video camera; 
generating trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage, 
the intersection geometric data comprising data regarding intersection features represented in a coordinate system derived from latitude and longitude, 
wherein said generating the trajectory data comprises computing vehicle positions relative to the coordinate system and vehicle speeds for a plurality of vehicles; 

automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies, 
wherein said automatically adjusting the signal timing configuration comprises accounting for past safety conflicts measured prior to receiving the sensor data and generating the trajectory data; and 
outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.
28. The method of claim 27, wherein said generating the trajectory data further comprises computing the vehicle positions as relative latitude and longitude values offset from an origin defined with respect to the intersection. 


Claims 1 and 3-19 of the instant application contain only obvious modifications of independent and dependent claims 1-18 and 27. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent (U.S. 10,991,243). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  

Instant Application 17/240,743
U.S. 10,991,243
16/249,368
Claim 1

1. A self-configuring traffic signal controller method, the method comprising: 
under control of a traffic controller comprising electronic hardware, receiving sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera; 


generating trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage; 

NOT TAUGHT


NOT TAUGHT




NOT TAUGHT






automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and 

outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration..



2. The method of claim 1, wherein the sensor data is specified according to a coordinate reference frame related to the geometric intersection data.

3. The method of claim 1, wherein generating the trajectory data comprises using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.


4. The method of claim 1, wherein automatically adjusting the signal timing configuration of the traffic controller comprises adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.

5. The method of claim 1, wherein the user-defined policies emphasize some policies over other policies in the objective function.

6. The method of claim 1, further comprising providing at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.

7. The method of claim 1, wherein the objective function is user-definable.

8. The method of claim 1, wherein said automatically reconfiguring the signal timing configuration comprises selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.



9. A self-configuring traffic signal controller apparatus, the apparatus comprising:

a traffic controller comprising electronic hardware that:receives sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera;

generates trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage, the trajectory data comprising data about vehicles speeds;

NOT TAUGHT


NOT TAUGHT





NOT TAUGHT






automatically adjusts a signal timing configuration of the traffic controller by analyzing the trajectory data according to user-defined policies; and

outputs control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.



10. The apparatus of claim 9, wherein the sensor data is specified according to a coordinate reference frame related to the geometric intersection data.

11. The apparatus of claim 9, wherein the traffic controller generates the trajectory data by at least using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.

12. The apparatus of claim 9, wherein the traffic controller generates the trajectory data by at least using vehicle speeds in the sensor data to predict future vehicle speeds with respect to the intersection.

13. The apparatus of claim 9, wherein the traffic controller automatically adjusts the signal timing configuration of the traffic controller by at least adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.

14. The apparatus of claim 9, wherein the user-defined policies weight some policies over other policies.

15. The apparatus of claim 9, wherein the traffic controller also provides at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.

16. The apparatus of claim 9, wherein the traffic controller comprises a co- processor or separate circuit board that overrides a traffic controller.

17. The apparatus of claim 9, wherein the traffic controller automatically reconfigures the signal timing configuration by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.




18. The apparatus of claim 9, wherein the traffic controller generates the trajectory data multiple times within a single traffic signal cycle until a calculated time to remain in a current phase has been reached.

19. The apparatus of claim 18, wherein the calculated time is based on an average time difference between initial vehicle trajectory detection, obtained from the trajectory data, and a time at which vehicles are detected from the plurality of inputs as entering a dilemma zone.

20. The apparatus of claim 19, wherein the traffic controller automatically reconfigures the signal timing configuration in response to reaching the calculated time.
Claim 1
                                                                                         1. A self-configuring traffic signal controller method, the method comprising: 
under control of a traffic controller comprising electronic hardware, receiving sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera; 
                                                                                     generating trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage, 
wherein said generating the trajectory data comprises 
(i) computing predicted future vehicle speeds and positions for a plurality of vehicles for each of a plurality of different future states of a traffic signal, and 
(ii) computing a future safety conflict score for one or more of the vehicles of the plurality of vehicles based on at least in part on the predicted future vehicle speeds and positions and safety conflicts predicted to occur based on each of a plurality of future state signal timings; 
automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and 
outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration. 
2. The method of claim 1, wherein the sensor data is specified according to a coordinate reference frame related to the intersection geometric data.
3. The method of claim 1, wherein generating the trajectory data comprises using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.
4. The method of claim 1, wherein automatically adjusting the signal timing configuration of the traffic controller comprises adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.
5. The method of claim 1, wherein the user-defined policies emphasize some policies over other policies in the objective function.
6. The method of claim 1, further comprising providing at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.
7. The method of claim 1, wherein the objective function is user-definable.
8. The method of claim 1, wherein said automatically adjusting the signal timing configuration comprises selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.

9. A self-configuring traffic signal controller apparatus, the apparatus comprising: 
a traffic controller comprising electronic hardware that: receives sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar or video camera; 
generates trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage, the trajectory data comprising data about vehicles speeds, 
wherein said generation of the trajectory data comprises 
(i) computing predicted future vehicle speeds and positions for a plurality of vehicles for each of a plurality of different future states of a traffic signal, and 
(ii) computing a future safety conflict score for one or more of the vehicles of the plurality of vehicles based on at least in part on the predicted future vehicle speeds and positions and safety conflicts predicted to occur based on each of a plurality of future state signal timings; 
automatically adjusts a signal timing configuration of the traffic controller by analyzing the trajectory data according to user-defined policies; and 
outputs control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.

10. The apparatus of claim 9, wherein the sensor data is specified according to a coordinate reference frame related to the intersection geometric data.
11. The apparatus of claim 9, wherein the traffic controller generates the trajectory data by at least using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection.
12. The apparatus of claim 9, wherein the traffic controller generates the trajectory data by at least using vehicle speeds in the sensor data to predict future vehicle speeds with respect to the intersection.
13. The apparatus of claim 9, wherein the traffic controller automatically adjusts the signal timing configuration of the traffic controller by at least adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory.
14. The apparatus of claim 9, wherein the user-defined policies weight some policies over other policies.
15. The apparatus of claim 9, wherein the traffic controller also provides at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller.
16. The apparatus of claim 9, wherein the traffic controller comprises a co-processor or separate circuit board that overrides a traffic controller.
17. The apparatus of claim 9, wherein the traffic controller automatically adjusts the signal timing configuration by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times.
18. The apparatus of claim 9, wherein the traffic controller generates the trajectory data multiple times within a single traffic signal cycle until a calculated time to remain in a current phase has been reached.
19. The apparatus of claim 18, wherein the calculated time is based on an average time difference between initial vehicle trajectory detection, obtained from the trajectory data, and a time at which vehicles are detected from a plurality of inputs as entering a dilemma zone.
20. The apparatus of claim 19, wherein the traffic controller automatically adjusts the signal timing configuration in response to reaching the calculated time.


Claims 1-20 of the instant application contain only obvious modifications of independent and dependent claims 1-20. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 1-7, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht et al. (U.S. Patent Application 2011/0205086) in view of Mantalvanos (U.S. Patent Application 2013/0099942).

Regarding Claims 1 and 9 (Currently Amended), Lamprecht discloses a self-configuring traffic signal controller method/apparatus (figs. 1-6; ¶010, ¶011, ¶012, ¶013), the method/apparatus comprising:
a traffic controller comprising electronic hardware (fig. 3 @ 7, fig. 4 @ 11; signal receiving/transmitting means) that:
receives sensor data from a trajectory sensor at an intersection, the trajectory sensor optionally including a radar (fed/receive sensor outputs of radar traffic sensors; ¶033);
generates trajectory data from the sensor data based on intersection geometric data about the intersection stored in data storage (trajectory data based on data associated with the vehicles approaching and traversing the intersection; ¶034, ¶043, ¶048; fig. 6 @ 16) the trajectory data comprising data about vehicles speeds (velocity data, etc.; ¶043).
Lamprecht, does not expressly teach:
1) automatically adjusts a signal timing configuration of the traffic controller multiple times per day by analyzing the trajectory data according to user-defined policies; and
2) outputs control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration. 
Mantalvanos from an analogous art discloses in concept a traffic signal control system also utilizing vehicle trajectory data (approaching vehicles in a particular direction; ¶020 and ¶111- ¶115) including 
transforming vehicle trajectory data into data relative to a coordinate system derived from geometric information about the intersection (junction editor) stored in a memory device at the traffic controller (fig. 6; junction editor and intelligent junction; ¶087) and
a controller (fig. 2 @ 10, FITS; ¶053, ¶057) computing multiple instances of an objective function (20 simulation updates per second providing a realtime traffic model; ¶073; also see multi-objective control ¶063) with user-defined weights that selectively prioritize (user describes signal control rules/fuzzy rules and the fuzzy rules implement the chosen traffic policy for prioritization; ¶088, also see priority in ¶061. Examiner notes user defined weights are interpreted as the chosen traffic policy of the user) specific factors including a delay factor ¶088), 
1) automatically adjusts a signal timing configuration of the traffic controller multiple times per day (runs continuously and suggest alternate routing; ¶077) by analyzing the trajectory data according to user-defined policies (adjusting signal lights at the traffic signal heads, see fig. 3, go green, go red) according to the adjusted signal timing (detects and analyzes data via fuzzy control logic; ¶061-¶062; Examiner notes an example is provided with pedestrian friendly control while keeping vehicle delay small, and multilevel fuzzy control such as phase selection and extension difference; ¶063. Examiner notes phase selection is interpreted as selecting or changing signal lights to green, yellow or red and the extension difference is interpreted as the adjusted signal light timing); 
2) outputs control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration (uses outputs from the computed objective function instances which Examiner interprets real time model of what the traffic situation is in ¶073 as real time data which is also referred to as a traffic model in ¶063 to selectively turn on and off the traffic signals according to the adjusted signal timings within a cycle at the intersection (to give green signal heads extensions according to queuing and approaching vehicles; ¶090).
 Mantalvanos further discloses that the adjusted signal timing/extension difference in ¶063 is based upon at least the vehicle trajectory approaching vehicles in a particular direction; ¶020 and speed and accelerations; ¶113 has a higher accuracy in adjusting signal timing /accurate real time model; ¶073 (Examiner notes which is more accurate because of using many data points per second; i.e. more dynamic data than prior traffic controllers that adjust signal timing based solely upon coarser-grained vehicle positioning information detected by inductive loops or magnetometers. Examiner notes interpreted as using detectors/sensors which detect the vehicle position without detecting speed and acceleration; i.e. less accurate because they use less points of data or are based on more static data installed in roads of the intersection. With 20 updates per second by which FITs gathers it’s data from detectors/sensors, it is possible to provide an accurate real time model of what the traffic situation is as FIT’s can detect more subtle changes in traffic; ¶073).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was filed to combine the system of Lamprecht with the concept of features 1) and 2) above, as taught by Mantalvanos for the advantage of providing an accurate real time model of the traffic situation ¶073).

Regarding Claim 2 and 10 (Currently Amended), Lamprecht and Mantalvanos, in combination, disclose the method/apparatus of claims 1 and 9, and Mantalvanos further discloses wherein the sensor data is specified according to a coordinate reference frame related to the 

Regarding Claim 3, 11 and 12, Lamprecht and Mantalvanos, in combination, disclose the method/apparatus of claims 1 and 9, and Lamprecht further discloses wherein generating the trajectory data comprises using vehicle speeds in the sensor data to predict future vehicle positions with respect to the intersection the vehicle trajectory data comprising data regarding position, velocity (speed), and acceleration of the plurality of vehicles with respect to the intersection (¶043).

Regarding Claims 4 and 13, Lamprecht and Mantalvanos, in combination, disclose the method/apparatus of claims 1 and 9, and Mantalvanos further teaches wherein automatically adjusting the signal timing configuration of the traffic controller comprises adjusting one or more of green time, yellow time, and red time according to predicted future vehicle trajectory (adjusting signal lights at the traffic signal heads according to the adjusted signal timing via fuzzy control logic; ¶062, also see fig. 3, go green, go red; also Examiner interprets phase selection as selecting or changing signal lights to green, yellow or red and the extension difference is interpreted as the adjusted signal light timing ¶062-¶063; along with giving green signal heads extensions according to queuing and approaching vehicles; ¶090). Motivation is the same as claim 1.

Regarding Claims 5 and 14, Lamprecht and Mantalvanos, in combination, disclose the method/apparatus of claims 1 and 9, and Mantalvanos further teaches wherein the user-defined policies emphasize/weigh some policies over other policies in the objective function (user describes signal control rules/fuzzy rules and the fuzzy rules implement the chosen traffic policy for prioritization; ¶088, also see priority in ¶061. Examiner notes user defined policy emphasis/weights are interpreted as the chosen traffic policy of the user). Motivation is the same as claim 1.

Regarding Claims 6 and 15, Lamprecht and Mantalvanos, in combination, disclose the method/apparatus of claims 1 and 9, and Mantalvanos further teaches further comprising providing at least some of the trajectory data to a second traffic controller at another intersection to enable the second traffic controller to use at least some of the trajectory data to adjust signal timing of at the second traffic controller (traffic controller configured to adjust the vehicle trajectory data based on output from second traffic controllers of second intersections adjacent to the intersection ¶038; Examiner notes comprehensive routes are interpreted as including adjacent intersections). Motivation is the same as claim 1.

Regarding Claim 7, Lamprecht and Mantalvanos, in combination, disclose the method of claim 1, and Mantalvanos further teaches wherein the objective function is user-definable (user describes signal control rules/fuzzy rules and the fuzzy rules implement the chosen traffic policy for prioritization; ¶088, also see priority in ¶061. Examiner notes user defined weights are interpreted as the chosen traffic policy of the user). Motivation is the same as claim 1.

Regarding Claim 16, Lamprecht and Mantalvanos, in combination, disclose the method/apparatus of claims 1 and 9, and Lamprecht further discloses that the traffic controller comprises a co-processor or separate circuit board that overrides a base functionality of the traffic controller (traffic controller 11 via computer/microprocessor-7 activates/overrides switching between different colored lights; ¶033).

Regarding Claim 18, Lamprecht and Mantalvanos, in combination, disclose the apparatus of claim 9, and Mantalvanos further discloses wherein the traffic controller generates the trajectory data multiple times within a single traffic signal cycle until a calculated time to remain in a current phase has been reached (FITS controller; ¶053, ¶057, with multi-objective control ¶063; ¶073 does 20 simulation updates per second providing a realtime traffic model; ¶073 with ¶099-¶100 and regarding calculated time, real-time simulation models the queues, waiting times and stops at intersections, so it can also estimate the time for cars spent in the various travel-modes: cruising, accelerating, decelerating, idling and stop-and-go; ¶065). Motivation is the same as claim 1.

Regarding Claim 19 (Currently Amended), Lamprecht and Mantalvanos, in combination, disclose the apparatus of claim 18, and Mantalvanos further discloses wherein the calculated time (real-time simulation) is based on an average time difference between initial vehicle trajectory detection, obtained from the trajectory data, and a time at which vehicles are detected from a plurality of inputs as entering a dilemma zone (average traffic conditions; ¶005 with aggregated mode; ¶027, ¶089). Motivation is the same as claim 1.
Regarding Claim 20, Lamprecht and Mantalvanos, in combination, disclose the apparatus of claim 19, and Mantalvanos further discloses wherein the traffic controller automatically adjusts the signal timing configuration in response to reaching the calculated time (per ¶007, Examiner interprets phases include calculated time spans and there are no fixed stages/phases but various phases can exist depending on traffic demand; ¶017, also see continuously different phases; ¶031 adjusts outputs in real-time, i.e. based on the simulations/calculations to give green signal heads extensions; ¶090; Examiner interprets giving extensions as functionally equivalent to automatic reconfiguration of signal timing in a given time span). Motivation is the same as claim 1.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Lamprecht et al. (U.S. Patent Application 2011/0205086) in view of Mantalvanos (U.S. Patent Application 2013/0099942) further in view of Chandra et al. (U.S. Patent 8,050,854).

Regarding Claim 8, Lamprecht and Mantalvanos, in combination, disclose the method/system of claims 1 and 9, and Mantalvanos further discloses the traffic controller uses outputs from the computed objective function instances to automatically adjust signal timing within a cycle at the intersection (give green signal heads extensions according to queuing and approaching vehicles; ¶090), but Lamprecht and Mantalvanos are both silent on adjusting the signal timing by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times. 
Chandra from an analogous art discloses adaptive controls for traffic signals and discloses the concept of storing a plurality of light states generated at the traffic signal for particular individual phases for a configured time frame in memory at an adaptive control system (col 16:13-25). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Lamprecht and Mantalvanos with the concept of adjusting the signal timing by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times, as taught by Chandra for the advantage of having some historical data for making/selecting the time adjustments, particular for an emergency/ambulance pre-emptive mode.

Regarding Claim 17 (Currently Amended), Lamprecht and Mantalvanos, in combination, disclose the method/system of claim 9, and Mantalvanos further discloses the traffic controller uses outputs from the computed objective function instances to automatically adjusts signal timing within a cycle at the intersection (give green signal heads extensions according to queuing and approaching vehicles; ¶090), but Lamprecht and Mantalvanos, are both silent on adjusts signal timing by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times. 
Chandra from an analogous art discloses adaptive controls for traffic signals and discloses the concept of storing a plurality of light states generated at the traffic signal for particular individual phases for a configured time frame in memory at an adaptive control system (col 16:13-25). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Lamprecht and Mantalvanos with the concept of adjusting signal timing by selecting a traffic phase from a plurality of possible traffic phases and selecting a phase termination time from a plurality of possible phase termination times, as taught by Chandra for the advantage of having some historical data for making the time adjustments, particular for an emergency/ambulance pre-emptive mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Lord et al. (U.S. Patent Application 2013/0141576) teaches an enhanced computer network-based method and system for ability enhancement and for enhancing a user's ability to operate or function in a transportation-related context by performing threat detection based on analyzing information received from road-based devices, such as a camera, microphone, or other sensors deployed at the side of a road, at an intersection.
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684